  8:20-cr-00036-RFR-MDN Doc # 88 Filed: 06/11/21 Page 1 of 1 - Page ID # 191




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,        )
                                 )
              Plaintiff,         )                         8:20CR36
                                 )
    vs.                          )
                                 )
SPENCER ALLEN SCOTT,             )                           ORDER
LEONARD HATTEN, JR., and DONAVAN )
SHAW                             )

                   Defendants.


       This matter is before the court on the defendant Donavan Shaw’s Unopposed
Motion to Continue Trial [87]. Counsel needs additional time to receive and review
additional discovery, and to meet the defendant to discuss and review the discovery
materials. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [87] is granted, as follows:

      1.    The jury trial, for all defendants, now set for June 28, 2021, is continued
            to August 16, 2021.

      2.    In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
            of justice will be served by granting this continuance and outweigh the
            interests of the public and the defendants in a speedy trial. Any additional
            time arising as a result of the granting of this motion, that is, the time
            between today’s date and June 28, 2021, shall be deemed excludable time
            in any computation of time under the requirement of the Speedy Trial Act.
            Failure to grant a continuance would deny counsel the reasonable time
            necessary for effective preparation, taking into account the exercise of due
            diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: June 11, 2021.

                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
